Title: To Thomas Jefferson from Robert R. Livingston, 26 May 1803
From: Livingston, Robert R.
To: Jefferson, Thomas


          
            Dear Sir
            Paris 26 May 1803
          
          You will receive by this conveyance the ratification of our treaties. I shall feel some anxiety considering how much we have taken upon ourselves beyond our powers to learn that this transaction meets your approbation. Here every body is loud in its commendation & we are supposed to have made a more important acquisition for our country than the purchase of Germany would be for france. Since the ratification I have openly declared to the ministers that we include west florida & I trust that you will take possession to Mobile. As to east florida it is at least doubtful with me how far it would be wise to acquire it as yet if (as I believe) Spain should be disposed to part with it. It is an extensive & desolate waste with so many harbours & inlets that I fear it would cost us some trouble to prevent its being the abode of adventurers & freebooters. It may also be important to us to have some spanish ports in the gulph to keep up the communication between us & the Spanish Colonies & if, which we may easily do, we obtain the navigation of the river Apalachecoles perhaps it would be best to leave to Spain the expence of guarding it and paying the Indians. War as you have learned has broken out here with extream animosity on both sides. France has been very anxious to avoid it, but England was so determined on it that she has seized the weakest pretences for violating the treaty of Amiens. The general sentiment of the corps diplomatique is against her—Nothing having happened since the signature of the treaty which was not well known at the time & the offer of Russia not only to guarantee but to garrison Malta which the british ministry have concealed in their communications to parliment has put them very much in the wrong. I send you a copy of the french manifesto this with the papers sent the secretary of State you will find very interesting. The moderation of the first consul has united this nation, & I have no doubt that some desperate measure will be attempted against England. The granting letters of Marque & the seizure of french & batavian vessels in British ports prior to a declaration of war or even to a discussion on its subject has excited here the highest degree of resentment all the British in France are put in arrest to the number of many hundreds & are sent on their parols as prisoners of war to fontainbleu they are to be retained till they are exchanged against persons taken in Britain contrary to the law of nations among this number is Mr. Talbot Lord Witworths secretary who was left here after his departure & went yesterday only from Paris but was arrested on his way. You may judge by this that no measures will be kept in future by either of these incensed rivals. The merchants both of france & Batavia will be ruined but it is impossible to say that the blow may not be returned & carried to the vitals of Britain. The paper credit has for some time past been shaken an invasion would at least tear up this by the roots. I mentioned to you in my letter of march last a wish to leave this in the autumn but I find such an aversion among the American creditors here to part with me till their affairs are finally arranged, & indeed the treaty & the present state of Europe calls for so much attention & so many matters may arise that can not be so well executed by any person who has not been here long enough to make himself acquainted with both persons & things, that if you have not made any other arrangment I will continue my residence to the next spring by which time I presume that all great points will be settled. If you should have any temporary call to England that would afford me an opportunity or a pretence to vissit it for a few days I would execute it with pleasure. Tho I think yr affairs there will require that Mr. Kings place be immediately filled by a resident minister. Mr. Munroe talks of going directly to Spain, but I presume when he finally determines he will inform you of his intention. This is a favourable moment to press Batavia on the subject of the West india duty she exacts from us & it is very important that it be immediately settled. If you will send me full powers I think I can arrange it with the batavian Ambassadour to have full powers sent to him so that the bussiness may be finished here. Genl Bernadotte is still at Rockfort where he has been near two months the frigate designed for him having been sent to the west indies & no other yet prepared. I have not been able to get Pougens to fulfill your commission tho I have arranged the prices with him, nothing is more difficult than to do any sort of bussiness with merchants or tradesmen here, I shall again send to him to know when he means to execute your orders. I have a set of the proceedings of the national institute for you which I shall send by the first safe opportunity to Norfolk.
          I pray you to believe that I am dear Sir with the most respectful attatchment Your Most Obt hum: Servt
          
            Robt R Livingston
          
          
            Mr Talbot is released—inclosed is a letter written at Mr Munroes request containing a sketch of my reasons for supposing Mobile included in our purchase.
          
        